Title: To Thomas Jefferson from John Glendy, 28 February 1805
From: Glendy, John
To: Jefferson, Thomas


                  
                     Sir, 
                     Baltimore Febry. 28th. 1805.
                  
                  I should deem myself lost to the best Emotions of the human heart; lost indeed to every grateful and affectionate sentiment, before Heaven and Mankind; did I not seize the present moment, with an enthusiasm of manly pleasure and devout satisfaction; to congratulate you, and felicitate the American Nation, on the peaceful, & dignified, re-election of their beloved first Magistrate.
                  Let long-established and upstart tyrants across the Atlantic, in fell silence gash their teeth, when they read, or hear of, the wise, virtuous, oeconomick, tranquil, and energetic Administration of the American Government, during the last four years—
                  While their bosoms throb with conscious guilt, and are torn with black passions, Yours will be calm and serene, uninjured and uninjurious, smooth as the stream wh. glides along its proper channel, diffusing beauty and fertility on every plant, which happily Vegetates near its margin—We are well aware, that servile Adulation and unmerited encomium, are only adapted to the taste and genius of mean temporizing sycophants; fulsome adulation we detest, for unmerited compliment to dead or living, is satire in disguise.
                  Yet, when as virtuous, honorable Man, possessing easy independence, rises superior to the consideration of peaceful retirement and calm tranquillity, and is indefatigable in promoting public good, to withhold well-earned approbation from such a Character, would be ungenerous, ungrateful, criminal—Should envious & Jealous Spirits, should faultering tongues be silent in your praise, the National glory and political Independence of your dear Country, will immortalize You.
                  That You may long enjoy the smiles of an approving heart, of an approving Country, and of an approving God, shall be my morning and evening oraisons to high Heaven.—
                  From some living-voice communication which you lately held, with my beloved friend, Mr. J. Hollins of this City, I feel truly grateful, for the lively interest you take, in all that nearly and dearly concerns my ministerial respectability, and the happiness of my promising, helpless, heart-loved family—It is indeed painful for me to relate, but unyielding facts constrain me to it; that altho I have sacrificed much, to accomodate the wishes of the first committee of my Church, yet they have egregiously disappointed me; have triffled with the most sacred engagements, and withheld from my Salary one thousand dollars of what I had every Just reason to expect.—Some two Years ago, I received an invitation from the first Presbyterian Church in the City of Philidelphia, but indisposition at that time prevented my Acceptance thereof—Now, that they are destitute of a stated pastor, the invitation has been indirectly renewed—I have learned, that Governor McKane is a member of that Congregation, and has expressed a wish to Dr. Reynolds, that I should be invited to preach there—Truth and candor constrain me Acknowledge, that if an application was to come shortly, thro’ an honorable channel, I would not hesitate in yielding compliance for two or four Lord’s days.
                  The first Saturday in April is appointed by Presbty., for my induction in this Church—In no period of my life, was I ever more difficulted how to act—Duty, interest, and honor, seem at Variance; In vain have I tried to reconcile them, in my present tone of feeling and Situation.—I trust a benignant Providence will Overrule it for the best.
                  You will have the goodness to pardon this intrusion upon your time and patience,. 
                  All this in confidence to your faithful ear—Believe me Sir, with the most respectful Esteem, gratefully Yours &c.
                  
                     John Glendy 
                     
                  
               